                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA                                 3/16/2020
                                BUTTE DIVISION

 UNITED STATES OF AMERICA,

                                Plaintiff,           No. CV 05-76-BU-SEH

 vs.
                                                     ORDER
 LONE MOOSE MEADOWS, LLC,

                                Defendant.

       ORDERED:

       1.        The United States' Unopposed Motion to Terminate Consent Decree 1

is GRANTED.

       2.        The Consent Decree 2 entered by the Court on January 11, 2006, is

terminated, with Paragraph 20 of the Consent Decree 3 surviving the termination.
                           ~A
       DATED this       /{f) .-day of March, 2020.



                                              ~!l-lf7
                                                United States District Judge




       1
           Doc. 8.
       2
           Doc. 7.
       3
           Doc. 7.
